Judgment unanimously affirmed. Memorandum: Defendant was convicted upon his plea of guilty of two counts of driving while intoxicated as a felony (Vehicle and Traffic Law § 1192 [2], [3]; § 1193 [1] [c]) and one count of leaving the scene of an incident without reporting (Vehicle and Traffic Law § 600 [1] [a]). Defendant’s contention that the predicate convictions of driving while intoxicated were not properly established is not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Defendant’s further contention that the plea colloquy was factually insufficient also is not preserved for our review (see, People v Lopez, 71 NY2d 662, 665), and this case does not fall within the narrow exception to the preservation doctrine (see, People v Toxey, 86 NY2d 725, rearg denied 86 NY2d 839). (Appeal from Judgment of Ontario County Court, Harvey, J. — Felony Driving While Intoxicated.) Present — Green, J. P., Kehoe, Burns, Gorski and Lawton, JJ.